Citation Nr: 1446735	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to March 2, 2013, and a disability rating in excess of 30 percent thereafter, for service-connected bilateral fallen arches.  

2.  Entitlement to an initial compensable evaluation prior to March 2, 2013, and a disability rating in excess of 10 percent thereafter, for service-connected spinal stenosis of the lumbar spine with herniated disc.

3.  Entitlement to a compensable initial evaluation prior to March 2, 2013 and a disability rating in excess of 10 percent thereafter, for service-connected status-post right shoulder surgery times two with residual bursitis.

4.  Entitlement to an effective date prior to March 2, 2013, for the grant of service connection for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date prior to March 2, 2013, for the grant of service connection for radiculopathy of the left lower extremity.
 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2003 to January 2004 and January 2004 to April 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

It is noted that the Veteran also filed a claim for service connection for a right hand disability manifested by numbness and tingling.  This claim was denied by way of the January 2010 rating decision and the Veteran perfected an appeal.  Thereafter, the RO granted service connection for right ulnar neuropathy (claimed as right hand numbness and tingling) by way of an August 2013 rating decision.  Accordingly, this service connection matter has been resolved.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal, in an August 2013 rating decision the RO granted service connection for radiculopathy of each lower extremity effective March 2, 2013.  During his December 2013 hearing, the Veteran disagreed with the effective date assigned for radiculopathy of each lower extremity.  The Board accepts his testimony as timely notice of disagreement with the August 2013 rating decision as to these issues.  See 38 C.F.R. § 20.201 (2014) (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing the claims for earlier effective dates for the grant of service connection for radiculopathy of each lower extremity.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

During the December 2013 hearing, the Veteran testified to receiving care from various private medical providers, including Drs. S, B, and R from Alabama Sports Medicine, Neurological Associates of Alabama, and Birmingham Pain Clinic, respectively.  None of these treatment records have been associated with the claims folder, and on remand these records must be obtained.  38 C.F.R. § 3.159(c) (1) (2014).  

Additionally, during the hearing, the Veteran indicated that his disabilities had increased in severity since he was last examined in March 2013.  Therefore, on remand, he should be afforded updated examinations for his bilateral fallen arches, spinal stenosis of the lumbar spine with herniated disc, and status-post right shoulder surgery times two with residual bursitis.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).
  
Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the issues of entitlement to an effective date prior to March 2, 2013, for the grant of service connection for radiculopathy of the right and left lower extremities.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2. Obtain VA treatment records which have not yet been associated with the claims folder.

3. With any necessary assistance from the Veteran, obtain all outstanding treatment records pertaining to his disabilities currently on appeal.  These records include but are not exclusive of those from Drs. S, B, and R from Alabama Sports Medicine, Neurological Associates of Alabama, and Birmingham Pain Clinic, respectively.  All attempts to locate these records must be documented in the claims folder.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2014).

4. Schedule the Veteran for an examination in order to determine the current level of severity of his bilateral fallen arches.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies should be performed.

The examiner must indicate whether the Veteran's foot disability is manifested as: 
a. severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or
b. severe pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances. 

The examiner should also address the impact of the Veteran's foot disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

5. Schedule the Veteran for an examination in order to determine the current level of severity of his spinal stenosis of the lumbar spine with herniated disc.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If it is not feasible to provide the requested information, the examiner should explain why.

The examiner should indicate whether the Veteran's spine disorder results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should also address the impact of the Veteran's spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

6. Schedule the Veteran for an examination in order to determine the current level of severity of his status-post right shoulder surgery times two with residual bursitis.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If it is not feasible to provide the requested information, the examiner should explain why.

The examiner should also address the impact of the Veteran's right shoulder disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

7. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



